 

 
    
 

Case 2:20-cr-00014-Z-BR Document 388 Filed 01/04/21 , Pag
U.S. DISTRICT COURT

NORTHERN DISTRICT Op
IN THE UNITED STATES DISTRICT COURT FI LED OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXA
|
|

AMARILLO DIVISION!
| JAN ~ 4 2004

   

UNITED STATES OF AMERICA §
§ | CLERK M.S. DISTRIC
Plaintiff, § ip ONT cou
§ ene, Deputy
v § 2:20-CR-14-Z-BR-(5)
§
MADISON DAWN WARD §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 18, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Madison Dawn Ward filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Madison Dawn Ward was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Madison Dawn Ward; and ADJUDGES Defendant Madison Dawn Ward guilty of Count Nine in
violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in accordance with

the Court’s sentencing scheduling order.

SO ORDERED, January 7 , 2021.

 

MAYTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE
